03/22/2022

          IN THE SUPREME COURT OF THE STATE OF MO                            NiA
                                                                                         Case Number: PR 06-0422

                                       PR 06-0422
                                                                          MAR 2 2 2022
                                                                      Bowen Greenw000
                                                                    Clerk of Syprerne Coun
 IN THE MATTER OF THE PETITION                                      0 l'EstiEoRMontana

 OF LUKAS DAVID O'DOWD


       Lukas David O'Dowd has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of O'Dowd's application for admission by motion to the State Bar of Montana.
By rule, applicants for admission by motion must provide evidence of the requisite score
on an MPRE taken "within three years preceding the date of the application for admission."
Rule VII.A.9, Rules of Admission.
      O'Dowd passed the MPRE in 2010 when seeking admission to the practice of law
in the State of Idaho. The petition states that O'Dowd has been practicing law "without
ethical or disciplinary issues" since 2010. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Lukas David O'Dowd to waive the
three-year test requirement for the MPRE for purposes of O'Dowd's current application
for admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examinersiat the State Bar of Montana.
                           I
      DATED thisZ       day of March, 2022.




                                                           hief Justice
    LA   .11 .0
              3


    t.94         AIL
           Justices




2